Pfeifer, J.,
dissenting.
{¶ 1} Even if respondent, Larry Dean Shenise, said every word attributed to him in the Akron Beacon Journal article of February 1, 2012, those statements are not evidence of any misconduct on his part. Therefore, this court issuing a show-cause order against Beacon Journal reporter Phil Trexler is a pointless act.
{¶ 2} This court now joins in the overkill in this matter, which started with Judge Paul Gallagher issuing an arrest warrant on Shenise’s 80-year-old client, Leonard Little, for failing to respond to a discovery order in a civil case, continued with deputies jailing Little on the warrant when responding *1405to a traffic accident Little was involved in, and culminated in the Akron Bar Association pursuit of discipline against Shenise for the reported statements. This whole matter has led to a tremendous waste of resources at all levels. Exerting the judiciary’s authority over the press is a significant matter, and that power should be employed as sparingly as possible, and certainly never in circumstances as trivial as these.
{¶ 3} Accordingly, I dissent.
O’Donnell, J., concurs in the foregoing dissenting opinion.